Eyster, J.
Quite a number of errors are assigned by the plaintiff in error. We do not wish to review the whole of them. It is enough to say, that the declaration in the case was in the Spanish language. It is not to be tolerated in this country, that judicial proceedings should be in any other than the adopted language of the nation. To argue this proposition would be useless, and for this reason, the judgment of the court below is reversed.
We cannot after an examination send this cause to the probate court for a new trial. The whole record and proceedings are so utterly at variance with the known rules of practice, that we feel compelled to order, that the entire proceeding be dismissed from the docket of the probate judge, aiid judgment will be so entered.

Eeversed.